            Case 2:21-cv-00623-TLN-DMC Document 1 Filed 04/06/21 Page 1 of 4


 1   ROBERTA. BUCCOLA, ESQ. / SBN: 112880
     HANK G. GREENBLATT, ESQ. / SBN: 143415
 2   DREYER BABICH BUCCOLA WOOD CAMPORA,                      LIP
     20 Bicentennial Circle
 3   Sacramento, CA 95826
     Telephone: (916) 379-3500
 4   Facsimile: (916) 379-3599
     Email: rbuccola©dbbwc.com
 5   Email: hgreenblatt@’dbbwc.com
     Email: dbunneIkdbbwc.com
 6

 7   Attorneys for Plaintiff

 8                                       UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   JOAN M. GATELY,                                          Case No.:

12           Plaintiff,                                       COMPLAINT FOR PERSONAL INJURIES

13           v.                                               [AMOUNT DEMANDED EXCEEDS $75,000]

14   UNITED PARCEL SERVICE, INC.,
     an Ohio Corporation, and
15   MARIA REGINA P. THUNDER,

16           Defendants.

17

18           Plaintiff, JOAN M. GATELY, alleges as follows:

19                                           DEMAND FOR JURY TRIAL

20           1.       Plaintiff Joan M. Gately hereby demands a trial by jury.

21                                          JURISDICTION AND VENUE

22           2.       Joan M. Gately is a citizen of California who resides in the County of Plumas, State

23   of California.

24           3.       Defendant United    Parcel   Service,    Inc.,   (“Defendant”)   is a   shipping   business
25   incorporated under the laws of the State of Delaware, with a principal place of business in Atlanta,

26   Georgia.     Defendant Maria Regina P. Thunder was the driver of the Defendant United Parcel

27   Service, Inc.’s truck tractor/trailer and resides in the County of Washoe, State of Nevada.

28   /1/

                                                          -1-
     Complaint for Personal Injuries
            Case 2:21-cv-00623-TLN-DMC Document 1 Filed 04/06/21 Page 2 of 4


 1           4.      The incident upon which this action is predicated (the “Collision”) arose in the

 2   County of Plumas, State of California.        Plaintiff has sustained personal Injuries and property

 3   damages in excess of $75,000.

 4           5.      This Court has jurisdiction over the subject matter presented by this Complaint

 5   because there exists diversity of citizenship pursuant to 28 U.S.C.     §   1332(a)(1) and   §   1332(c)(1),

 6   and the amount in controversy exceeds $75,000, exclusive of interest and costs.

 7           6.      The Court is the proper venue for this action pursuant to 28 U.S.C.          §   1391(b)(2)

 8   because the events and omissions that gave rise to this action occurred with the territory subject

 9   to the jurisdiction of the United State District Court for the Eastern District of California.

10                                         CHARGING ALLEGATIONS

11           7.      State Route 70 is a state highway in the United States of America, State of

12   California (“SR-70”).    The section of SR-70 near the mile post marker 70 PLU 34.85 KP 56.08,

13   near the Collision is an east-west, two lane asphalt highway.        SR-70 travels through the rugged

14   and mountainous Plumas National Forest alongside Spanish Creek within an unincorporated area

15   of Plumas County. The roadway is in a sharp right-hand curve for eastbound traffic and left-hand

16   curve for westbound traffic.      There is one westbound lane and one eastbound lane separated by

17   solid double yellow lines with recessed reflectors.        The westbound traffic lane is bordered by a

18   solid white edge line, a narrow asphalt shoulder, and then a wide dirt shoulder.          The eastbound

19   lane is bordered by a solid white edge line, a narrow asphalt shoulder, narrow dirt shoulder, and

20   then a metal guardrail that protects traffic from a steep descending mountainside leading to

21   Spanish Creek.

22           8.     The posted speed limit in this area is 55 miles per hour.

23           9.      On December 16, 2020, Defendant Maria Regina P. Thunder was driving a 2019

24   Kenworth truck tractor pulling a 2004 brown Stoughton Box trailer eastbound on SR 70 near mile

25   post marker 70 PLU 34.85 KP 56.08.        A red Peterbilt 379 truck tractor pulling a 1990 red Utility

26   flatbed trailer loaded with lumber and another 1990 red Utility flatbed trailer loaded with lumber

27   heading eastbound on SR-70 directly behind Defendant.

28   /1/

                                                          -2-
     Complaint for Personal Injuries
             Case 2:21-cv-00623-TLN-DMC Document 1 Filed 04/06/21 Page 3 of 4


 1           10.     Plaintiff was driving westbound on SR-70 approaching Quarry Road.

 2           11.     Defendant was approaching the sharp right-hand curvature in the roadway at an

 3   unsafe speed.     Defendant forcibly applied her brakes causing the rear tires of the rear trailer to

 4   lock up. The trailer left the eastbound lane and entered the westbound lane.

 5           12.     Plaintiff saw the trailer entering her lane and began moving over to the right side of

 6   the westbound lane. The left rear corner of Defendant’s rear trailer struck the left rear door and

 7   left quarter-panel of Plaintiff’s vehicle redirecting Plaintiff’s vehicle into the westbound lane of SR

 8   70 and then impacted the red Peterbilt 379 truck tractor head-on.

 9           13.     The weather at the time of the collision was foggy and cold with calm winds.       The
10   fog had made the roadway wet, but it was not so thick as to create any limited visibility in the

11   area.

12           14.     Defendant Maria Regina P. Thunder caused the Collision by driving too fast for

13   conditions and unable to maintain control of the combination of vehicles while entering a sharp

14   right-hand curve in the roadway causing Defendant to apply the vehicle’s brakes which resulted in

15   the loss of control of the rear trailer. The rear trailer entered a locked wheel skid and slid into the

16   opposite lane striking Plaintiff.

17           15.     As a direct, legal and proximate result of the negligence of Defendant Maria Regina

18   P. Thunder, acting or failing to act by and through its employees and/or agent, Plaintiff was hurt

19   and injured in her health, strength and activity, sustaining injury to her body and shock and injury

20   to her nervous system and person.      These injuries have causes, and continue to cause, Plaintiff

21   great mental, physical and nervous pain and suffering.        Plaintiff is informed and believes and

22   thereon alleges that said injuries will result in some permanent disability, all to Plaintiff’s general

23   damages in an exact amount to be proven at trial.

24                                          PRAYER FOR RELIEF

25           WHEREFORE, Plaintiff Joan M. Gately prays for judgment against Defendant United Parcel

26   Service, mc, and Maria Regina P. Thunder as follows:

27           1.      All special damages in an amount according to proof;

28           2.      General damages in an amount according to proof;


                                                        -3-
     Complaint for Personal Injuries
             Case 2:21-cv-00623-TLN-DMC Document 1 Filed 04/06/21 Page 4 of 4


 1           3.      All prejudgment interest according to proof;

 2           4.      All costs of suit incurred herein; and

 3           5.      Such other and further relief as this Court may deem just and proper.

 4   DATED:                                        DREYER BABICH BUCCOLA WOOD CAMPORA,       LLP




 :
 7
                                                   By:_______________
                                                       HANK G. GREENBLATT


 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                          -4-
     Complaint for Personal Injuries
